OFFICE   OF THE   AmORNEY     GENERAL   OF TEXAS   &:v-‘~


I                        AUSTIN
                                                       h
          Tour Uttar Ooes not ti.sclose   whsthar the
Job of superlntwdlne tha proposed laterul    road OOSI-
6Wotioa in your 00Ullt~lnvolr*a the P~i>liOatiOll      Oi
crn&w3rine prlnaiplw &ad illtSlTj.Wt~tiOA   Of wl&ser-
ing d&a, but if At &@I, xe think that Artlote S27la
wxA,d re;ire a llaansbd protensionalengineer to
o+etintend your road oonatruation. ii0 SUg&p3Sttlrat
you oootiidor the Catire thnt will be ret,uiredoi y&P
road superl.ntondsnC then mad tha quoted port1011of
.Scotlon2, Arti     327la. md ii the Gtitissrepuired
of the mperintendent are ocjvsredby any oi the phaaon
OS this aootion, you must have a lloenssd   profession-
(11 e&near.

            U ycu are unable to snwer your queetim
froi-the rxwlnatlon of the etittutes<ux:.  n:l.l~$VS UQ
iLoretaots, inforla.ln?;us of the euties of the mallto
be hired, SIBwill endeavor to u:@y t;lolaw to the
SitWtiOIl&Id AAS*Or YOUI '?;Lc?St,tiCZl.
    .
            ‘ic;u
                trillnotice from tiOOIrsldaratloAOf .w-
tic1e 327& tAl!iL  iirQA
                       'IfiLly
                           Le llcmrmid professionalen-
ginoerr and yet may not be fpaduats civil ongtioera.
218   h~ortant reqdrenent is thc&tiy be liaonsed by
0-a   9.at.eimrZ of Heglatratlon ror pr0mlimal     en&-
IIC?BTIJIf they aro to ysriorm any of the phaoe8 of
eA;lneerL~ oat out in s8ut1Gn 2 or .;rtiole327lJ3.
         ;ietrust that tfiB Will  an~blo YOU to (u1SWW
your qucotion, lf not plsrreasublsitco t&o requested
mlGitior?zl
          faoto and we wl ll endeavor to MSW~P four
iLIt’*Y.
                                 Y~u.7~very truly